Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s response filed on January 25, 2022 is acknowledged. Claims 1 and 20 have been amended.  Claims 1-20 are currently pending and under examination.
Information Disclosure Statement
2	The information disclosure statement (IDS) submitted on January 25, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An initialed copy is attached hereto. 
Terminal Disclaimer
3.	The terminal disclaimer filed on January 28, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  has been 10, 967,012 reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
4.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Tyler Boschert on February 26, 2022.



6.	The application has been amended as follows:

In the claims:

Claim 1 (Currently Amended): A method for achieving an improvement in the vaginal health of a female human subject, comprising: 
administering a remedial live biotherapeutic formulation to the subject, 
wherein the remedial live biotherapeutic formulation comprises bacteria adapted to remedy wherein the remedial live biotherapeutic formulation comprises bacteria adapted to remedy a deficiency or excess of at least one bacterial strain in the subject’s vaginal microbial community, 
wherein the bacteria comprise a selected strain or consortium of strains comprising at least one of: 
	(i) Lactobacillus crispatus bacteria configured to express at least one of the asparagine synthase B (asnB) gene of SEQ ID NO: 2 and the asparagine synthase B (asnB) gene of SEQ ID NO: 3; and 
	(ii) Lactobacillus crispatus bacteria containing an asparagine synthase B (asnb) gene encoding at least one of a polypeptide of SEQ ID NO: 5 and a polypeptide of SEQ ID NO: 6, and 
	wherein the improvement is selected from the group consisting of decreasing ammonia in the vaginal environment of the subject, reducing inflammation in the subject, suppressing the growth or hampering the survival of at least one of Gardnerella vaginalis and Prevotella bivia 

Claim 20 (Currently Amended): The method of claim 17, wherein the method further comprises suppressing the growth or hampering the survival of at least one of Gardnerella vaginalis and Prevotella bivia 

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        February 26, 2022

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645